Citation Nr: 0608947	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  96-15 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent prior to April 13, 2004, for anxiety disorder, with 
panic attacks.

2.  Entitlement to a disability rating in excess of 50 
percent on and after April 13, 2004, for anxiety disorder, 
with panic attacks.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO), which denied a disability rating in excess of 10 
percent for the service-connected anxiety disorder, with 
panic attacks.  In that decision, the RO also denied a claim 
of entitlement to service connection for a stomach disorder.

The veteran provided testimony in support of his appeal at 
hearings held at the RO in September 1996, June 2002, and 
January 2003.  The undersigned Veterans Law Judge chaired the 
more recent hearing.  Transcripts of the three hearings have 
been associated with the veteran's claims files.

In September 2002, the RO assigned a 30 percent rating for 
the service-connected psychiatric disability, effective from 
December 27, 2001.  The veteran appealed the effective date 
assigned, but he thereafter withdrew that appeal, in July 
2003.

In September 2003, the Board remanded the service connection 
and increased rating issues referred to above for additional 
development.  Since the 30 percent rating assigned in 
September 2002 had only been made effective from December 27, 
2001, the Board split the increased rating issue in the 
remand as a claim for a rating higher than 10 percent prior 
to December 27, 2001, and for a rating higher than 30 percent 
on and after December 27, 2001.

In a rating decision dated in July 2005, VA granted the 
veteran's claim for service connection for a stomach 
disorder.  This issue is therefore no longer on appeal 
status.

In the July 2005 rating decision, VA also made retroactive 
the 30 percent rating that was assigned in the September 2002 
rating decision for the service-connected anxiety disorder 
back to August 18, 1994, which was the date of receipt of the 
veteran's claim for an increased rating.  Also in that rating 
decision, VA assigned a 50 percent rating for this disability 
from April 13, 2004, based on the medical data obtained in a 
VA mental disorders examination conducted on that date.

In the September 2003 remand, the Board referred the issue of 
entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU) to the agency of 
original jurisdiction (AOJ) for initial adjudication.  
Roberson v. Principi, 16 Vet App 544 (2002).  The RO has not 
adjudicated this issue; however, since the Board's remand the 
veteran has become employed.  Inasmuch as there is no longer 
evidence of unemployability, an inferred claim for TDIU is no 
longer raised.  Roberson v. Principi.

In February 2004, the veteran filed a claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
The AOJ has yet to develop and adjudicate this new claim, 
which is accordingly referred back to the AOJ for appropriate 
action.  This issue is not inextricably intertwined with the 
issued being decided in this appeal because the Board has not 
attempted to distinguish between service connected, and non-
service-connected psychiatric disability.  Instead, the Board 
has considered all psychiatric disability as part of the 
service connected condition.  


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the matters on appeal.

2.  Prior to April 13, 2004, the service-connected anxiety 
disorder, with panic attacks, was shown to be productive of 
anxiety, irritability, social isolation, chronic sleep 
impairment, a mild to moderately depressed mood, and a 
restricted affect.

3.  Since April 13, 2004, the service connected anxiety 
disorder is manifested by deficiencies in most of the areas 
of work, school, family relations, judgment, thinking and 
mood; total social and occupational impairment has not ben 
demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 30 percent prior to April 13, 2004, for anxiety 
disorder, with panic attacks, are not met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.130, Diagnostic Code 9400 (2005).

2.  The criteria for entitlement to a disability rating of 70 
percent on and after April 13, 2004, for anxiety disorder, 
with panic attacks, are met.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 
9400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters-The Veterans Claims Assistance Act of 
2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant of any information and medical or lay evidence 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must inform a claimant that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  
      
In the present appeal, the veteran was not provided specific 
notice of what type of information and evidence was needed to 
substantiate his claim for increased rating, but he was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
The RO did however, discuss how it selected the effective 
dates for its evaluation of the veteran's disability, and 
essentially told him that the dates were selected because 
they were the points at which an increase was ascertainable.  
The veteran is therefore, not prejudiced.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

VA fully complied with its notification duties in regards to 
the veteran's increased rating claim by means of a letter 
issued in March 2004.  Thus, the veteran in this case has 
received adequate VCAA notice.  See Short Bear v. Nicholson, 
19 Vet. App. 341 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Notice as to the assignment of an effective date is not 
required because the claim for an increased rating is being 
denied at this time and no effective date is being set.  The 
veteran is thus not prejudiced by the lack of this element of 
notice.  Mayfield. 

Even though VCAA notification was given after the initial 
decision from which this appeal arose, delayed notice is 
generally not prejudicial to a claimant.  Mayfield.  
Moreover, there has been no allegation of prejudice in this 
case on account of the timing of the VCAA notice given and, 
insofar as it is clear from the record that the veteran has 
been made fully aware of what is needed to substantiate his 
claim prior to its final adjudication by VA, he has not been 
prejudiced because he has been provided "a meaningful 
opportunity to participate in the adjudication process."  
Short Bear.

The VCAA also requires VA to make reasonable efforts to help 
every claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claims, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled, 
as VA has had the veteran examined and has secured all 
identified records pertaining to mental health treatment 
furnished to the veteran throughout the entire period during 
which this appeal has been pending.  There is no suggestion 
on the current record that there remains evidence that is 
pertinent to the matter on appeal that has yet to be secured.  
Thus, the appeal is ready to be considered on the merits.



Applicable legal criteria

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Additionally, if there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Anxiety disorders are evaluated under VA's General Rating 
Formula for Mental Disorders.  See 38 C.F.R. § 4.130, 
Diagnostic Codes (DCs) 9400-9413.  Under this formula, a 
rating of 30 percent is warranted for disability shown to 
result in occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances, and inability to establish and 
maintain effective relationships.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A total (100 percent) evaluation is warranted for total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought process or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation or own name.  

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004).

Entitlement to a disability rating in excess of 30 percent 
prior to April 13, 2004,
for anxiety disorder, with panic attacks

The evidence in this case dated prior to April 13, 2004, 
includes records reflecting VA mental health treatment as far 
back as in 1994.  These records reveal reports of anxiety, 
depression ("primarily related to his ex-wife not allowing 
him to see their son"), irritability, and problems sleeping, 
in July 1994; isolation since recently witnessing the murder 
of a friend in his own apartment, and concern that the 
accused, who was not in jail, would come after him, in August 
1994; and concerns regarding inability to find a job and thus 
being without insurance, and being still adjusting to his 
divorce and the absence of his two-year old son, in February 
1995.

The evidence also reveals diagnostic impressions of panic 
disorder with agoraphobia, in August and October 1995, and a 
diagnostic impression of anxiety/depression, in October 1995, 
at which time the veteran was described as "somewhat 
anxious, somewhat depressed," but with no suicidal or 
homicidal ideation, no psychotic symptomatology, and "fair 
to good" memory, insight, knowledge, and judgment.

At his September 1996 RO hearing, the veteran reported 
symptoms including nervousness, sleep disturbance, social 
isolation, and difficulty establishing relationships with 
people.  He also indicated, however, that he exercised, 
played basketball, and engaged in weight lifting.  Similar 
complaints were reported at the June 2002 and January 2003 
hearings.

According to the report of an October 1996 VA mental health 
evaluation, the veteran had been employed as an electronics 
technician for the past three months.  The veteran stated 
that he got along "ok" with the people at work and that he 
liked his job.  He reported drinking about six packs of beer 
every weekend but denied any drug use.  He stated that he had 
some friends with whom he hung out.  Mental status evaluation 
revealed a euthymic mood, appropriate affect, no evidence of 
a thought disorder, and intact cognitive functions.  The 
veteran was alert and fully oriented and he had no 
suicidal/homicidal thoughts or ideations.  The diagnosis was 
panic disorder with agoraphobia, "stable on medications," 
and a Global Assessment Functioning (GAF) score of "55/65" 
was assigned.

According to a September 1998 private medical record, the 
veteran stated that he had not had a panic attack in the past 
four years but that he felt anxious, was not sleeping, and 
felt like a panic attack was coming on.

On VA mental health evaluation in September 2000, the veteran 
reported "a lot of anxiety in the past year," as well as 
excessive worry, muscle tension, sleep disturbance, and 
problems concentrating.  He denied, however, having had a 
panic attack since 1994.  The examiner described him as a 
neatly dressed, well groomed individual with normal speech, 
affect, and demeanor, normal thought process and thought 
content, no suicidal ideation or content, and a negative 
depression screen.  The diagnosis was generalized anxiety 
disorder and GAF scores of 60 (currently) and 65 (highest in 
the past year) were assigned.

According to a November 2002 VA mental health care 
consultation note, the veteran, who had been under the 
subscriber's care since December 2001, said that he was 
"doing fairly well," although he reported that he still had 
problems driving in traffic.  The veteran had been unemployed 
for a while and said that he was still looking for another 
job but that he was in the meantime selling cars on a part-
time basis with a friend.  He said that he was exercising on 
a regular basis and that he was sleeping okay.

On VA mental disorders examination in June 2003, the veteran 
reported mental health treatment approximately once a month 
but denied any recent hospitalizations and any group therapy.  
He reported that he was not re-hired at his job at Lucient 
once "they cut things down."  He said he did not have any 
hobbies but admitted liking to lift weights, going to batting 
cages, and watching TV.  He reported poor appetite and sleep 
and stated that he handled stress by reacting violently and 
threatening violence, but denied having been arrested.  He 
reported getting depressed and crying with relief.  He also 
reported thoughts of suicide, with no attempts.  He said that 
he was "looking forward to nothing."  He did reasonably 
well with memory-testing questions and replied in the 
negative when asked if he had anything else to discuss with 
the examiner.

The veteran was described as a casually-dressed individual 
with a neat appearance, who was cooperative, goal oriented, 
and oriented in the three spheres.  He was able to organize 
his thoughts and to express himself.  He spoke normally and 
his affect revealed moderate tension and anxiety.  His mood 
was mild to moderately down, but there were no psychosis, 
delusions, hallucinations, or organicity.  His intellect was 
average, he had little insight, and his memory was "fair 
with a few holes in it."  Chronic anxiety was diagnosed, and 
a GAF score of 70 was assigned.

In February 2004, the veteran filed a claim for service 
connection for PTSD, after having received a diagnosis of 
PTSD from a VA psychologist earlier that month, based on his 
reported symptoms of nightmares, flashbacks, avoidance of war 
cues, social isolation, panic attacks, and agoraphobia, which 
the veteran stated stemmed from his exposure to "a good deal 
of combat and death" during the Gulf War.  A diagnosis of 
panic disorder with agoraphobia was given as well.

Another VA record dated in February 2004 reveals complaints 
of being anxious and agitated after being out of medications, 
and objective findings by the examining VA psychiatrist of an 
anxious and hyper verbal individual who was alert and 
oriented and had no fixed delusions or suicidal/homicidal 
ideations, but poor insight and judgment.

March 2004 VA mental health treatment records reveal reports 
of feeling anxious with difficulty functioning, being 
uncomfortable in public places and when driving, being easily 
irritated, having occasional outbursts of anger, and having 
difficulty sleeping, with objective findings of a moderately-
depressed mood, a restricted affect, and no suicidal or 
homicidal ideations.  Panic disorder, with agoraphobia, and 
PTSD, were diagnosed.

The evidence shows that, prior to April 13, 2004, the 
service-connected anxiety disorder has been essentially 
manifested by anxiety, irritability, social isolation, sleep 
difficulties, a mild to moderately down mood, and a 
restricted affect.  However, the veteran is not shown, prior 
to that date, to have had speech problems, panic attacks more 
than once a week, difficulty in understanding commands, or 
impairment of long term memory.  He did have disturbances of 
motivation and mood and has claimed that he had difficulty 
establishing and maintaining effective work and social 
relationships, notwithstanding the fact that he admitted that 
he had hobbies and that he got along well with his co-
workers.

While the veteran did have disturbances of motivation and 
mood and may actually have had some difficulty establishing 
and maintaining effective work and social relationships, he 
did not have, prior to April 13, 2004, most of the symptoms 
listed under the criteria for an evaluation in excess of 30 
percent.  Prior to that date, his disability more closely 
approximated the criteria for a rating of 30 percent.  
Needless to say, he did not have either, prior to that date, 
the symptoms required for ratings higher than 50 percent.  
38 C.F.R. §§ 4.7, 4.21.  

Symptoms in the rating formula not meant to be exhaustive or 
exclusive; Mauerhan v. Principi, 16 Vet App 436 (2002), but 
the GAF scores assigned prior to April 13, 2004, ranging 
between 55 and 70, suggest no more than moderate impairment.  
American Psychiatric Association: DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM 
IV); 38 C.F.R. §§ 4.125, 4.130.
 
Based on the foregoing, the Board concludes that the 
schedular criteria for a disability evaluation in excess of 
30 percent for the service-connected anxiety disorder, with 
panic attacks, are not met prior to April 13, 2004.

Additionally, since the evidence is not in relative 
equipoise, the benefit of the doubt doctrine is not of 
application to this matter.

Entitlement to a disability rating in excess of 50 percent on 
and after
April 13, 2004, for anxiety disorder, with panic attacks

On VA mental disorders examination on April 13, 2004, the 
veteran complained that he could not do anything, that he 
could not be around people, that he had been "fighting since 
1995," that he felt like he was being given "the 
runaround," and that he could "not take it anymore."  He 
said that he could not function unless he was on medication, 
although he acknowledged playing basketball with a relative, 
which he said he enjoyed.

The veteran reported that he had not worked since 9/11.  He 
stated that he had temper tantrums, one of which the examiner 
witnessed when the veteran placed a call to a VA medical 
center during the examination and terminated the call using 
profanity and slamming the receiver down on the phone.  The 
veteran stated that he could not be around people and that he 
spent his time watching TV and walking in the mall.  He 
reported hallucinations, paranoid delusions, suicidal 
thoughts, and difficulty sleeping, but denied any panic 
attacks and obsessive or ritualistic behavior.  The examiner 
described him as very angry, especially at the beginning of 
the examination.

The examiner diagnosed intermittent explosive disorder, panic 
disorder with agoraphobia, and hypnotic and anxiolytic 
dependence, all of which the examiner opined were service 
connected.  A GAF score of 45 was assigned and the examiner 
opined that "his level of impairment solely on the basis of 
psychiatric disability, he appears to be vocational and 
socially impaired at this time on the basis of his service-
connected psychiatric disability."  He also opined that the 
veteran's agoraphobia was associated with the service-
connected anxiety disorder and offered the following 
assessment:

My assessment is that the veteran has a 
very short fuse.  He has trouble sleeping 
without medication.  He is angry.  He 
feels that the help he has gotten hasn't 
been effective and he blames his 
condition on having to fight in Desert 
Storm.

On June 2004 VA mental health consultation, the veteran 
reported that he continued to feel anxious and to have 
difficulty driving but that his condition had improved some 
with medication.  He stated that he was now able to leave his 
home and go to the store without experiencing a panic attack, 
but that he was still experiencing difficulty driving, which 
created extreme anxiety in him.  He said that he wanted to 
become more comfortable driving so that he could 
independently drive to work.  He was described as anxious, 
with a moderately depressed mood and restricted affect.  He 
was not suicidal or homicidal and appeared to have gained 
some insight.  Panic disorder with agoraphobia, and PTSD, 
were again diagnosed.

On VA mental health consultation in May 2005, the veteran 
reported that he had not taken any medication in the past 
four days.  He reported sleeping problems, nightmares, and 
paranoia, but denied hallucinations, flashbacks, and 
headaches.  He was noted to be alert and to have well-
organized thoughts and a serious affect and to be at times 
irritable and sarcastic.  He had a "good job," but feared 
that his symptoms would return.  It was noted that he had 
increased anxiety.

In June 2005, less than a month after the above consultation, 
the veteran had another VA "supportive/behavior 
modification" mental health consultation, at which time he 
reported that he had been working as a computer programmer 
and had been traveling for work.  The veteran reported that 
he continued to feel anxious in traffic and in crowds but 
that he was coping better and was hopeful that he would 
continue to improve.  He did not drive on highways.  He was 
offered support and encouraged to practice deep breathing 
relaxation.

As of April 13, 2004, the evidence revealed the veteran to be 
a very angry individual who reported hallucinations, paranoid 
delusions, suicidal thoughts, and difficulty sleeping, and 
who, based on his reported symptomatology, was deemed at that 
point in time to be vocationally and socially impaired.  
These findings are indicative of deficiencies in the areas of 
work, mood and thinking.  His social impairment implies 
impairment in the area of family relations.

Subsequent records document an improvement in his condition, 
but continue to document disturbances of mood and thinking, 
and show no change in the area of family relations or social 
functioning.  He also reported lost time from work.  In short 
the veteran has deficiencies in at least half (and likely 
more) of the areas listed under the criteria for a 70 percent 
rating.  This level of disability more closely approximates 
the criteria for a 70 percent rating.  38 C.F.R. § 4.7.

The undisputed evidence is that the veteran is gainfully 
employed.  Accordingly, he does not meet the criteria for a 
100 percent rating.

In reaching these conclusions, the Board has resolved 
reasonable doubt in the veteran's favor, where applicable.  
38 U.S.C.A. § 5107(b).

Extraschedular consideration

Finally, it is noted that there is no evidence that this case 
presents an exceptional or unusual disability picture that 
would warrant its referral for extraschedular consideration, 
as provided by 38 C.F.R. § 3.321(b)(1).  Specifically, it is 
noted that the evidence does not demonstrate that the 
service-connected anxiety disorder has markedly interfered 
with the veteran's employment or caused frequent periods of 
hospitalization.  The veteran has certainly encountered 
difficulties at his place of employment, but he has indicated 
that he gets along well with his co-workers, has not 
demonstrated that he lost more than a few days from his job 
due to his psychiatric disability, and he is again working 
without any reported loss of wages.  In the Board's opinion, 
his industrial impairment is adequately compensated by the 
schedular ratings that have been assigned in his case.  

Additionally, the veteran has denied any hospitalizations due 
to his service-connected anxiety disorder, with panic 
attacks.  Accordingly, the Board has determined that it is 
not necessary to refer this case to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service, for extraschedular consideration of the veteran's 
claim.


ORDER

A disability rating in excess of 30 percent prior to April 
13, 2004, for anxiety disorder, with panic attacks, is 
denied.

A disability rating of 70 percent on and after April 13, 
2004, for anxiety disorder, with panic attacks, is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


